Citation Nr: 1547278	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-09 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right hip disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, claimed as secondary to a right hip disability.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to January 1970.  He also had subsequent service in the National Guard (from June 1984 to October 2003), but has not alleged/identified a federalized period of such service relevant to the issues on appeal.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a hearing was held before a decision review officer (DRO) at the RO.  In July 2015, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the record.


FINDINGS OF FACT

1.  A September 2009 final Board decision denied the Veteran service connection for a right hip disability essentially on the basis that such disability was not shown to be related to a qualifying (for VA benefits) period of active duty service.

2.  Evidence received since the September 2009 Board decision does not tend to show that the Veteran's right hip disability is related to a qualifying (for VA benefits) period of service.

3.  The September 2009 final Board decision also denied service connection for a low back disability, finding essentially that such disability was not shown to be related to a qualifying period of active duty service (and that the right hip disability to which the back disability was claimed to be related remained not service connected).

4.  Evidence received since the September 2009 Board decision does not tend to show that the Veteran's low back disability is related to a qualifying (for VA benefits) period of service, or was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a right hip disability may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015). 

2.  New and material evidence has not been received, and the claim of service connection for a low back disability may not be reopened.  38 U.S.C.A. §§  5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in February 2011 and April 2012, VA notified the Veteran of the information needed to substantiate and complete his claims to reopen the matters of service connection for a right hip disability and a low back disability, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as what evidence is needed to substantiate the underlying claims (in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006)).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO did not secure VA medical opinions in connection with the claims to reopen.  Notably, in a claim to reopen the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach unless the claim is, in fact, reopened.  38 C.F.R. § 3.159(c)(4)(iii).  He has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the July 2015 hearing the undersigned explained that there was a prior final Board decision on these claims, that new and material evidence was needed to reopen the claims before the Board could again consider them on the merits, identified the type of evidence that would serve to reopen the claims, and identified what was needed to substantiate the underlying claims of service connection.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties mandated in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

A September 2009 Board decision denied the Veteran's appeals seeking service connection for right hip and low back disabilities on the basis that such disabilities were not shown to be related to a (qualifying for VA benefits) period of active duty service (and also that a low back disability was not shown to be related to an already service-connected disability).  

When there is a prior final Board decision on a claim, such claim may not be considered and allowed based on the same factual basis.  38 U.S.C.A. § 7104.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7105.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The evidence of record at the time of the September 2009 Board decision included the Veteran's STRs, which do not show a hip or back injury or treatment for hip or back complaints during his active duty service from February 1968 to January 1970.  An October 1998 Line of Duty determination (by the Veteran's National Guard unit) notes he sustained a lumbar strain d his lower lumbar area exercising during inactive duty for training that weekend.   A signed statement by the Veteran that same month indicates he sprained his right lower back, and that on emergency room visit, he was informed he had pulled a muscle resulting in muscle spasm.

The evidence of record in September 2009 included postservice treatment records which show a diagnosis of lumbar spine degenerative disc disease and note that the Veteran had avascular necrosis of the right hip and underwent total hip replacement surgery in May 2003.  Finally, the record included transcripts of December 2007 and June 2009 hearings when the Veteran testified that his right hip problem began during October 1998 physical training during National Guard service, and that the surgeon who performed his hip replacement surgery told him the bulge in his lumbar spine was due to his use of crutches following the surgery.

Evidence received since the September 2009 Board decision includes a January 2011 private medical opinion indicating that the Veteran's right hip problems are likely due to his military service, and specifically to a hip injury sustained during physical training on National Guard service in October 1998.  The private provider further opined that the Veteran's back disability was secondary to his hip disability/ caused by deficient hip motion.  At the hearing before the undersigned the Veteran testified he sustained a right hip injury on National Guard service; he and his attorney acknowledged that it was not during a federalized period of National Guard service.


Because the prior final (Board) denials of service connection were premised on findings that the claimed right hip and back disabilities were not shown to be related to a qualifying (for VA benefits) period of active duty service (and the back disability was also not shown to have been caused or aggravated by a service-connected disability), for evidence to pertain to the unestablished facts necessary to substantiate the claims of service connection for right hip and back disabilities, it would have to tend relate the disabilities to a qualifying period of active duty service, i.e., a federalized period of National Guard service (or relate the claimed back disability to an already service-connected disability).

The evidence added to the record since the September 2009 Board decision, while new in the sense that it was not previously of record and includes medical opinion evidence regarding the etiology of the Veteran's right hip and low back disabilities is not material, as it does not tend to relate the disabilities to a qualifying period of active duty service (federalized National Guard service).  The private provider related the Veteran's right hip disability to an injury in 1998, during a period of non-federalized, and not qualifying for VA benefits Nation Guard service (and related the back disability to the right hip disability, which remains not service-connected).  The testimony and argument at the hearing before the undersigned acknowledged that the Veteran's injury in question did occur on active military service or during a federalized period of National Guard service.. For a period of National Guard service to be qualifying service for VA compensation benefits, the period of service must have been when the National Guardsman was ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §§ 3.6(c), (d).   At all other times a member of the National Guard serves as a member of the State militia under the command of a state governor.  

As no evidence received since the September 2009 Board decision tends to relate the claimed disabilities to a qualifying for VA benefits period of service (or the low back disability to a service-connected disability), the evidence added to the record cannot be found to relate to an unestablished fact necessary to substantiate the claims of service connection for right hip and low back disabilities or to raise a reasonable possibility of substantiating the claims.  Accordingly, the evidence added to the record since the September 2009 Board decision is not material, and Board finds that even the "low threshold" standard [for reopening] endorsed by the U.S. Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110 (2010) is not met, and that the claims of service connection for a right hip disability and a low back disability may not be reopened.  


ORDER

The appeal to reopen claims of service connection for right hip and low back disabilities is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


